Citation Nr: 1525248	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to March 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  

In a July 2014 informal hearing presentation (IHP) the Veteran's representative noted that the RO did not make a formal request for records from the Minneapolis VAMC, and did not note non-availability in the record.  The IHP also noted that records associated with the Veteran's chiropractic treatment at a private medical provider, treatment which is mentioned in the Veteran's service treatment records, were never pursued or associated with the claims file.  The Veteran's representative requested the Board remand the claim so that the RO may obtain and associate the above documents with the Veteran's file.  

Under the duty to assist, VA must make reasonable efforts to assist claimants in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  While VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, these regulations also instruct that VA will end such efforts if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the Veteran with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  If such notice is oral, VA must make record of the notice.  Id.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the veteran is ultimately responsible for providing the evidence.  Id.  

The Board finds it must remand this claim and direct the AOJ to attempt to locate the Veteran's private treatment records and VAMC outpatient hospital records, document these attempts, and notify the Veteran in compliance with 38 C.F.R. § 3.159.  

The Board notes that in the record the RO makes reference to VAMC emergency room visits, but no records addressing such visits are associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Request any outpatient treatment records, to include emergency room records, for the Veteran at VAMC Minneapolis.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e), that is, identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request that the Veteran provide the names and addresses of all medical providers who have records regarding his treatment for his claimed disabilities which have not already been associated with the claims file.  After the Veteran has signed any appropriate releases, obtain and associate with the claims file all of the Veteran's treatment records. 

If, after continued efforts to obtain the private records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e), that is, identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




